                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


IN RE:
                                                   Case No. 3:17-bk-04932
STEPHEN JETTON TAYLOR,                             Chapter 13
                                                   Judge Walker
     Debtor.


STEPHEN JETTON TAYLOR,

     Plaintiff,

v.                                                 Adversary No. 3:18-ap-90060

LOANCARE,

     Defendant.

                                               
           LOANCARE, LLC’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                      MOTION FOR SUMMARY JUDGMENT

         COME NOW, LoanCare, LLC and files this Memorandum of Law in Support of its

 Motion for Summary Judgment, respectfully showing this Honorable Court as follows:

                                 STATEMENT OF FACTS

         On April 26, 2011, Debtor Stephen Jetton Taylor (the “Debtor”) obtained a mortgage

loan from PHH Mortgage Corporation (“PHH”) in the original principal amount of $148,520.00.

As evidence of this debt, the Debtor executed a promissory note in favor of PHH (the “Note”).

(Statement of Undisputed Facts, ¶ 1). To secure repayment of the Note, the Debtor and his wife

Kimberly L. Taylor conveyed the property located at 2606 Mercer Place, Thompsons Station,

TN 37179 via deed of trust to Larry N. Westbrook, Esq. as Trustee for PHH (the “Deed of

Trust”). The Deed of Trust was recorded on May 6, 2011, in Book 5310, Page 96, Register’s


                                              1
  
Case 3:18-ap-90060      Doc 22   Filed 04/22/19 Entered 04/22/19 15:10:59          Desc Main
                                 Document     Page 1 of 9
Office of Williamson County, Tennessee. Id. at ¶ 2. The Note is currently in the possession of

the undersigned, on behalf of LoanCare, as servicer for Lakeview Loan Servicing, LLC. Id. at ¶

12.

        The Debtor filed a voluntary bankruptcy petition on July 21, 2017 (the “Petition”). Id. at

¶ 3. In the Petition, the Debtor scheduled LoanCare as the holder of a secured claim, secured by

the Deed of Trust. Id. at ¶ 4. LoanCare did not file a proof of claim before the bar date of

December 4, 2017. Id. at ¶ 5. On December 13, 2018, the Debtor – through counsel – filed a

proof of claim on behalf of LoanCare (the “Proof of Claim”). Id. at ¶ 6.

        On January 16, 2018, the Chapter 13 Trustee filed a Motion to Disallow the Proof of

Claim (the “Motion to Disallow”) for the following reasons:

              The mortgage note and deed of trust were not included with the proof of
              claim. Without such documentation, any asserted security interest in the real
              property of the debtor is unenforceable and the secured claim should be
              disallowed under 11 U.S.C. § 502(b)(1). Claim 8 also fails to comply with
              Rule 3001(c). Rule 3001(c) requires that when a claim, or an interest in
              property of the debtor securing the claim, is based on a writing, a copy of the
              writing shall be filed with the proof of claim. Therefore, without the Note,
              Claim 8 is not enforceable and should be disallowed.

Id. at ¶ 7.

        The Motion to Disallow was served on LoanCare – a limited liability company, id. at ¶ 9

– by mailing the Motion to Disallow via U.S. first class mail as follows:

        LoanCare, Inc., P.O. Box 8068, Virginia Beach, VA 23450

        LoanCare, Inc., Attn: Officer, Managing or General Agent, 3637 Sentra Way,

        Virginia Beach, VA 23452.

Id. at ¶ 8.

        No response was filed to the Motion to Disallow and no appearance made by LoanCare at

the hearing on the Motion to Disallow, and as a result, the Motion to Disallow was granted. Id. at

                                                  2
 
Case 3:18-ap-90060         Doc 22    Filed 04/22/19 Entered 04/22/19 15:10:59            Desc Main
                                     Document     Page 2 of 9
¶ 9. On February 20, 2018, this Court entered an Order granting the Motion to Disallow, noting

that “[b]ased upon the evidence submitted by the Trustee, the Court funds that the proof of claim

does not document the power of the servicer to enforce the claim in that it does not contain a

mortgage note or deed of trust.” Id. at ¶ 11 (quoting [Bk. Doc. 37]). On February 22, and

Amended Order was entered, containing the same language. Id.

       On April 20, 2018, the Debtor filed this adversary proceeding to have the Deed of Trust

declared void. See [Adv. Doc. 1]. The Plaintiff contends that the “claim that was filed on behalf

of the Defendant Loancare was disallowed under 11 U.S.C. § 502(b)(1) and as such, pursuant to

11 U.S.C. § 506(d), the lien of Loancare should be declared void and the lien released.” Id. at ¶

15. He also contends that “[t]he Defendant has failed to provide proof of an allowed secured

claim against the Debtor.” Id. at ¶ 14. However, the Debtor is not entitled to the relief he is

seeking.

                      ARGUMENT AND CITATION OF AUTHORITY

A.     STANDARD OF REVIEW

       Fed. R. Civ. P. 56 provides that a defending party "may, at any time, move with or

without supporting affidavits for a summary judgment in the parties' favor as to all or any part

[of a claim filed against that party]." A party is entitled to have a judgment in its favor "rendered

forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law." Fed. R. Civ. P. 56(c). "If the

nonmoving party fails to make a sufficient showing on an essential element with respect to

which it has the burden of proof, the moving party is entitled to summary judgment." Celotex

Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265, 274 (1986).



                                                 3
 
Case 3:18-ap-90060       Doc 22     Filed 04/22/19 Entered 04/22/19 15:10:59             Desc Main
                                    Document     Page 3 of 9
Although the moving party has the initial burden of showing the absence of a genuine issue of

material fact, id., "the non-moving party bears the responsibility to demonstrate that summary

judgment is inappropriate under Rule 56(e)[,]" Davidson & Jones Development Co. v. Elmore

Development Co., 921 F.2d 1343, 1349 (6th Cir. 1991).

B.     THE ORDER DISALLOWING THE CLAIM IS VOID DUE TO INSUFFICIENT
       SERVICE

       The Debtor’s sole cause of action in this matter rests on the fact that the Proof of Claim

was disallowed. However, the Motion to Disallow was not properly served on LoanCare, and as

such, the resulting order is void. See In re Fusco, No, 08-8028, 2008 WL 4298584, at *4, 397

B.R. 544 (table decision) (B.A.P. 6th Cir. 2008) (collecting cases) (if service of process if

insufficient, then resulting order is void). An objection to a proof of claim is a contested matter,

Reid v. White Motor Corp., 886 F.2d 1462, 1469 n.8 (6th Cir. 1989), and service is contested

matters is governed by Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 9014(b).

       As a limited liability company, if LoanCare is to be served via first class mail, it must be

addressed “to the attention of an officer, a managing or general agent, or to any other agent

authorized by appointment of by law to receive service of process . . . .” Fed. R. Bankr. P.

7004(b)(3). Courts have held that service must be addressed to a specific individual by name,

rather than a generic title, for service to be proper. In re Pittman Mech. Contractors, Inc., 180

B.R. 453 (Bankr. E.D. Va. 1995); In re Schoon, 153 B.R. 48, 49 (Bankr. N.D. Cal. 1993); In re

Carlo, 392 B.R. 920, 921-22 (Bankr. S.D. Fla. 2008). Although there is some disagreement

among the Courts with other decisions holding the opposite, see, e.g., In re Tudor, 282 B.R. 548

(Bankr. S.D. Ga. 2002), LoanCare asserts that service must be directed to a specific individual

for service to be proper.




                                                 4
 
Case 3:18-ap-90060          Doc 22   Filed 04/22/19 Entered 04/22/19 15:10:59           Desc Main
                                     Document     Page 4 of 9
       As the Schoon and Carlo courts noted, “nationwide service of process by first class mail

is a rare privilege . . . it is not to be abused or taken lightly.” Carlo, 392 B.R. at 921 (quoting

Schoon, 153 B.R. at 48). Here, the Trustee simply addressed service to LoanCare, Inc. (not even

the proper name, as it is an LLC), to the attention of an unidentified “Officer, Managing or

General Agent.” “Allowing service in [this] manner makes a joke of the requirement that an

officer be served; it takes no more work, just an additional line on the envelope.” Schoon, 153

B.R. at 48. In fact, one could imagine a mail room being extremely confused with where to direct

such a piece of mail. It would have taken minimal effort to identify LoanCare’s registered agent,

as it is on file with the Tennessee Secretary of State. The Trustee was required to serve an

identified individual and failed to do so. This Court should find that the order disallowing the

Proof of Claim is void for insufficient service of process. Such a finding would render the

remainder of the case moot, as it is dependent on the claim being disallowed.

C.     THE PLAINTIFF CANNOT VOID THE DEED OF TRUST

       Even if service of the Motion to Disallow was proper, the Debtor still cannot obtain the

relief he is seeking. As noted above, he contends that the Deed of Trust is void because

LoanCare did not “provide proof of an allowed secured claim against the Debtor” and because

the Debtor’s own claim, filed on behalf of LoanCare, was disallowed, that the Deed of Trust

“should be declared void and the lien released.” [Adv. Doc. 1] at ¶¶ 14-15. In other words, the

Debtor has manufactured a situation in which he filed a skeletal claim that he undoubtedly knew

the Trustee would move to disallow, and now that it has been disallowed, wants to be rewarded

for such actions by obtaining a free house. This is not the purpose of the bankruptcy code.




                                                5
 
Case 3:18-ap-90060       Doc 22    Filed 04/22/19 Entered 04/22/19 15:10:59            Desc Main
                                   Document     Page 5 of 9
              A nearly identical situation came before this Court in 2012 in Oudomsouk v. Bank of Am.,

N.A. (In re Oudomsouk), 483 B.R. 502 (Bankr. M.D. Tenn. 2012).1 In that case, the Debtor

scheduled a secured mortgage debt to Bank of America and provided treatment in their plan for

payments to Bank of America, but Bank of America did not file a proof of claim by the bar date.

Id. at 505-06. After the bar date, the Debtors’ attorney filed two proofs of claim (for the same

debt). on behalf of Bank of America, but “[n]either proof of claim reflected a loan number or any

information that would allow a creditor to link the proof of claim to a particular debt. Neither

listed the principal amount of the debt, and there was no supporting documentation whatsoever

with either claim.” Id. The Chapter 13 Trustee objected to the claims, and neither the Debtors nor

Bank of America responded. Id. at 506. As a result, the claims were disallowed through this

Court’s negative notice procedure. Id. Thereafter, the Debtors and Bank of America entered an

agreed order to temporarily hold funds earmarked for Bank of America pending resolution of a

forthcoming adversary proceeding. Id.

              Following disallowance, the Debtors filed an identical adversary to the instant case, “and

alleged that, because the claim had been disallowed, the lien should be void, citing 11 U.S.C. §

506(d).” Id. at 507. Judge Mashburn first noted that the Bankruptcy Code had long allowed

secured creditors to not participate in bankruptcy proceedings and their liens would be

unaffected. Id. at 509. Thus, he had to consider the question: “[H]ow can BOA have the right to

‘sit out’ and allow its lien to ride through bankruptcy unscathed under Dewsnup, but at the same

time be required to participate in a bankruptcy proceeding in order to avoid lien avoidance under

§ 506(d)(2)?” Id. at 510. After surveying case law from the Fourth, Seventh, and Eighth Circuits,

Judge Mashburn noted that those circuits do not allow a lien to be voided “where the

                                                            
1
  It must be noted that the Debtor here and the Debtors in Oudomsouk were represented by the
same law firm.
                                                                         6
 
Case 3:18-ap-90060                              Doc 22         Filed 04/22/19 Entered 04/22/19 15:10:59   Desc Main
                                                               Document     Page 6 of 9
disallowance of the respective claims was not on the merits – that is, as those courts said, the

disallowance was not based on a determination of the validity of the claims ‘in substance.’” Id. at

511 (citing In re Hamlett, 322 F.3d 342 (4th Cir. 2003); In re Tarnow, 749 F.2d 464 (7th Cir.

1984); In re Be-Mac Transport Co., Inc., 83 F.3d 1020 (8th Cir. 1996)).

       While this Court appeared to strongly agree with the holdings in Hamlett, Tarnow, and

Be-Mac, it did not reach an actual holding on the question. Instead, it noted that both the Debtor

and Bank of America agreed that Bank of America had a secured claim and that the matter was

before the Court only because of “odd posturing” by the parties.

       First, the Debtors' efforts were abnormally constrained—with no effort to
       include minimal information already available in the bankruptcy filings, no effort
       to pursue other potentially available information, and no effort to respond to the
       Trustee's objection to the claim. Second, BOA failed to take advantage of the
       many avenues available to fix the problem. Once its claim was objected to, BOA
       clearly possessed the knowledge and capability to provide supporting
       documentation to the proof of claim or otherwise respond to the Trustee's
       objection. In fact, BOA attached the Note and Deed of Trust to its Amended
       Answer in this adversary proceeding—so the documents were clearly available.
       BOA could have sought withdrawal of the proof of claim pursuant to Fed. R.
       Bankr. P. 3006; it could have sought to amend the claim, or could have provided
       the information to the Debtors to amend; it could have shown proof of perfection
       to the Trustee prior to the claim being disallowed; and, of course, it could have
       asked for reconsideration before the Debtors filed this adversary proceeding.
       BOA chose to do absolutely nothing other than defend the adversary proceeding
       in a manner slanted toward inviting legal precedent rather than focusing on
       payment of the debt owed by these Debtors.

Id. at 512–13.

       Because of that posture, this Court sua sponte reconsidered disallowance of the claim and

allowed it. Id. at 514-15. However, such a result is not possible in this case because the Debtor

here completed his plan just 12 days after this adversary was filed and was granted a discharge

on June 6, 2018. On the contrary, the Debtors in Oudomsouk and Bank of America had over

eight months to resolve their issues between the claim disallowance order and filing of the



                                                7
 
Case 3:18-ap-90060       Doc 22    Filed 04/22/19 Entered 04/22/19 15:10:59            Desc Main
                                   Document     Page 7 of 9
adversary. See id. at 505-06 (claim disallowed on October 5, 2011, agreed order holding funds

entered January 9, 2012, adversary filed June 16, 2012). The docket in Oudomsouk also reveals

that the plan was not completed, nor a discharge granted during this time frame. Thus, a holding

is necessary in this case.

       There is no principled reason to stray from Judge Mashburn’s analysis, and no known

case law which has disapproved of the reasoning from Hamlett, Tarnow, and Be-Mac. Moreover,

the district court has since approved of this reasoning, holding that a lien cannot be avoided

unless it was disallowed due to a substantive defect. Shoemake v. SN Servicing Corp., 586 B.R.

741 (M.D. Tenn. 2018) (Crenshaw, C.J.). Other courts around the country have similarly

approved of the Oudomsouk reasoning. See Kohout v. Nationstar Mortg., LLC, 576 B.R. 290

(N.D.N.Y. 2017); In re Wears, No. 12-60477, 2015 WL 3369146, at *2 (Bankr. N.D. Ohio May

22, 2015) (citing Oudomsouk, 483 B.R. at 507; Shelton v. CitiMortgage, Inc. (In re Shelton), 735

F.3d 747 (8th Cir. 2013); In re Pajian, 785 F.3d 1161 (7th Cir. 2015)).

       Here, the order disallowing the Proof of Claim noted that the claim was disallowed solely

due to the Debtor’s failure to attach supporting documentation to the Proof of Claim. (Statement

of Undisputed Facts, ¶ 11) “Lack of the proof of claim documentation required by Rule 3001(c),

which is a procedure rule, is not a substantive ground for disallowing a claim.” Shoemake, 586

B.R. at 744 (citations omitted) (emphasis in original). Thus, because the Proof of Claim was

disallowed in the instant case for procedural reasons only, the Deed of Trust cannot be voided

and judgment must be granted in favor of LoanCare.

D.     STANDING TO ENFORCE THE DEED OF TRUST IS NOT AT ISSUE

       Lastly, while LoanCare asserts that such an allegation is not part of potential lien

avoidance under Section 506, it must be noted that the Debtor asserted that “Defendant has failed



                                                8
 
Case 3:18-ap-90060           Doc 22   Filed 04/22/19 Entered 04/22/19 15:10:59        Desc Main
                                      Document     Page 8 of 9
to provide proof of an allowed secured claim against the Debtor.” [Adv. Doc. 1] at ¶ 14.

However, it has been proven through this Motion that LoanCare is in possession of the Note

(endorsed in blank), as servicer for Lakeview Loan Servicing, LLC. Possession of the note

endorsed in blank gives the party in possession the right to enforce the note and corresponding

deed of trust. Malin v. JP Morgan Chase Bank, N.A., No. 3:11-CV-554, 2013 WL 3423822, at

*9 (E.D. Tenn. July 8, 2013) (citing Devoe v. Nationwide Tr. Servs., Inc., No. 3:09-CV-291,

2012 WL 1565436, at *3 (E.D. Tenn. May 1, 2012)). Thus, the Debtor cannot complain about

the failure to provide proof of a secured claim, and any claim in this case based on such a

premise is without merit.

                                        CONCLUSION

       Based on the foregoing, LoanCare respectfully requests that this Court grant its Motion

for Summary Judgment.

       Respectfully submitted, this 22nd day of April, 2019.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (BPR # 31643)
                                                    RUBIN LUBLIN TN, PLLC
                                                    3145 Avalon Ridge Place, Suite 100
                                                    Peachtree Corners, GA 30071
                                                    (678) 281-2730 (Telephone)
                                                    (404) 921-9016 (Facsimile)
                                                    bchaness@rubinlublin.com

                                                    Attorney for LoanCare, LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of April, 2019, I caused a copy of the within and

foregoing to be filed by CM/ECF, which will serve notice on all parties.

                                                    /s/ Bret J. Chaness
                                                    BRET J. CHANESS (BPR # 31643)


                                                9
 
Case 3:18-ap-90060      Doc 22    Filed 04/22/19 Entered 04/22/19 15:10:59          Desc Main
                                  Document     Page 9 of 9
